     Case 2:20-cr-00299-DMG Document 69 Filed 06/17/21 Page 1 of 3 Page ID #:250



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No. CR 20-299-DMG

11             Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
12                   v.                      PURSUANT TO SPEEDY TRIAL ACT [68]
13   WILLIAM SADLEIR,                        JURY TRIAL DATE:
                                                November 30, 2021at 8:30 a.m.
14             Defendant.                    PRETRIAL CONFERENCE:
                                                November 17, 2021 at 2:30 p.m.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cr-00299-DMG Document 69 Filed 06/17/21 Page 2 of 3 Page ID #:251



 1        The Court has read and considered the Stipulation Regarding

 2   Request for (1) Continuance of Trial Date and (2) Findings of

 3   Excludable Time Pursuant to the Speedy Trial Act, filed by the

 4   parties in this matter on June 14, 2021.        The Court hereby finds that

 5   the Stipulation, which this Court incorporates by reference into this

 6   Order, demonstrates facts that support a continuance of the trial

 7   date in this matter, and provides good cause for a finding of

 8   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 9        The Court further finds that: (i) the ends of justice served by

10   the continuance outweigh the best interest of the public and

11   defendant in a speedy trial; (ii) failure to grant the continuance

12   would be likely to make a continuation of the proceeding impossible,

13   or result in a miscarriage of justice; and (iii) failure to grant the

14   continuance would unreasonably deny defendant continuity of counsel

15   and would deny defense counsel the reasonable time necessary for

16   effective preparation, taking into account the exercise of due

17   diligence.    These findings are based on the facts set forth in the

18   parties’ Stipulation, including but not limited to the facts related

19   to the COVID-19 pandemic.

20        THEREFORE, FOR GOOD CAUSE SHOWN:

21        1.      The trial in this matter is continued from July 13, 2021 to

22   November 30, 2021 at 8:30 a.m., and the pretrial conference is

23   continued from June 30, 2021 to November 17, 2021 at 2:30 p.m.

24        2.      The time period of July 13, 2021 to November 30, 2021,

25   inclusive, is excluded in computing the time within which the trial

26   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

27   and (h)(7)(B)(iv).

28

                                          2
     Case 2:20-cr-00299-DMG Document 69 Filed 06/17/21 Page 3 of 3 Page ID #:252



 1        3.     Defendant shall appear in Courtroom 8C of the Federal

 2   Courthouse, 350 West 1st Street, Los Angeles, California on November

 3   17, 2021 at 2:30 p.m. for a pretrial conference, and on November 30,

 4   2021 at 8:30 a.m. for trial.

 5        4.     Nothing in this Order shall preclude a finding that other

 6   provisions of the Speedy Trial Act dictate that additional time

 7   periods are excluded from the period within which trial must

 8   commence.   Moreover, the same provisions and/or other provisions of

 9   the Speedy Trial Act may in the future authorize the exclusion of

10   additional time periods from the period within which trial must

11   commence.

12        IT IS SO ORDERED.

13

14    June 17, 2021
      DATE                                    DOLLY M. GEE
15                                            UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
